       Case 1:20-cv-00673-KG-JHR Document 35 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


DINÉ CITIZENS AGAINST RUINING
OUR ENVIRONMENT, et al.,

               Plaintiffs,                                   Case No. 1:20-cv-00673-KG-JHR

       v.

UNITED STATES BUREAU OF LAND
MANAGEMENT, et al.,

               Federal Defendants.



     ORDER GRANTING UNOPPOSED MOTION FOR STAY OF PROCEEDINGS


       THIS MATTER came before the Court on Plaintiffs’ Unopposed Motion For a Stay of

Proceedings. ECF No. 34 (January 29, 2021). The Court, having reviewed the Motion, finds it is

well-taken and hereby GRANTS the Motion. The current schedule is stayed pending the Court’s

decision on Plaintiffs’ Motion to File a Supplemental Petition. ECF No. 33. (January 19, 2021).

Parties shall file a Status Report proposing a revised briefing schedule within 14 days of the

Court’s decision on Plaintiffs’ Motion to File a Supplemental Petition.

       IT IS HEREBY ORDERED.



                                                     ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
